Exhibit 10.7
 
AMENDED AND RESTATED MORTGAGE NOTE


 

$6,000,000.00 Suffolk County, New York   March 15, 2012


 
THIS AMENDED AND RESTATED MORTGAGE NOTE made as of March 15, 2012, between FAE
HOLDINGS 411519R, LLC, a New York limited liability company, having an address
at c/o First American Exchange Company, LLC, 560 South 300 East, Salt Lake City,
Utah  84111 (the “Maker”) and HSBC BANK USA, NATIONAL ASSOCIATION, a national
banking association, having an office at 534 Broad Hollow Road, Melville, New
York 11747 (the “Payee”).




R E C I T A L S


A.           CVD EQUIPMENT CORPORATION (“CVD”) contemplates effecting, pursuant
to Section 1031 of the Internal Revenue Code of 1986, as amended, a tax-deferred
exchange (the “Exchange”) of certain premises known by the street address 355
South Technology Drive, Central Islip, New York (the “Premises”), as more
particularly described in the Mortgage (herein defined).


B.           It is a condition of the Exchange that Maker on behalf of CVD,
obtain funds sufficient to acquire a leasehold interest in the Premises, for
which purpose CVD has applied to Payee for a loan (the “Loan”) to the Borrower
in the principal sum of $6,000,000.00.


D.           Maker and CVD have entered into a certain Qualified Exchange
Accommodation Agreement, dated as of February 9, 2012  (the “Accommodation
Agreement”) pursuant to which Maker has agreed to enter into a certain Lease
Agreement, dated as of March 1, 2012 (the “Lease Agreement”) whereby the Town of
Islip Industrial Development Agency (the “IDA”) will lease the Premises to
Maker.


E.           Pursuant to the Accommodation Agreement, CVD shall acquire a
subleasehold estate in the Premises and, within the six (6) month period
following the date hereof either (a) acquire all of the membership interests in
Maker from First American Exchange Company, LLC or (b) assume Maker’s leasehold
interest in the Premises, and thereupon assume Borrower’s obligations and
liabilities hereunder  and under the Mortgage and all Other Security Documents
(defined below).


F.           Payee is the present owner and holder of, and Maker is the current
obligor under, that certain promissory note (the “Existing Note”) in the
aggregate unpaid principal amount, as of the date hereof, of $6,000,000.00 (the
“Existing Indebtedness”), secured by that certain mortgage (the “Existing
Mortgage”) described on Schedule A attached hereto and made a part hereof.
 
 
 

--------------------------------------------------------------------------------

 


G.           The Existing Mortgage now secures the principal amount of
$6,000,000.00.


H.           On the date hereof, Maker and Payee are modifying, amending and
restating the Existing Mortgage pursuant to a certain Amended and Restated Fee
and Leasehold Mortgage dated as of the date hereof.


I.           Maker and Payee desire to amend and restate in its entirety the
Existing Indebtedness evidenced by the Existing Note, all on the terms and
conditions provided in this Note as hereinafter set forth, and Maker and Payee
have agreed that this Note will constitute a promissory note to evidence the
Existing Indebtedness in the principal amount of $6,000,000.00.


J.           Payee and Maker intend these Recitals to be a material part of this
Note.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:


I.           Maker and Payee acknowledge and agree that the Existing Note
constitutes a single indebtedness in the principal amount of SIX MILLION
AND 00/100 DOLLARS ($6,000,000.00), as evidenced by this Note.


II.           From and after the date hereof, the terms, covenants and
provisions of the Existing Note are hereby modified, amended and restated in
their entirety so that, henceforth, the terms, covenants and provisions of this
Note shall supersede the terms, covenants and provisions of the Existing Note.


III.           Neither this Note nor anything contained herein shall be
construed as a substitution or novation of the Existing Indebtedness or of the
Existing Note, which shall remain in full force and effect, as hereby confirmed,
modified, amended and restated, in its entirety.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:


FOR VALUE RECEIVED, the Maker hereby promises to pay on March ___, 2022 (the
“Maturity Date”), to the order of the Payee at its offices at 534 Broad Hollow
Road, Melville, New York 11747, or at such other place as the holder hereof may
from time to time designate in writing, in immediately available funds, the
principal amount of this Note or so much thereof as shall then be outstanding,
together with interest on the principal amount of this Note at the Interest
Rate, as hereinafter defined (computed on the basis of a 360 day year for actual
days elapsed).  Maker shall make payments of interest monthly in arrears,
together with principal payments in 120 consecutive equal monthly installments
of $25,000.00 commencing (a) with respect to Variable Rate Advances, on the
first day of the month next ensuing and on the first day of each month
thereafter and (b) with respect to LIBOR Advances, on the first Banking Day
following the expiration of the applicable Interest Period or, at the Bank’s
option, on the first day of each month commencing the month following the date
of this Note, in each case, through and including the Maturity Date.  The entire
principal balance then remaining unpaid, together with all interest accrued and
unpaid thereon calculated in the manner herein set forth and all other sums due
under this Note, shall be due and payable on the Maturity Date.  The Payee may
charge any account of the Maker for all payments due under this Note.
 
 
2

--------------------------------------------------------------------------------

 


1.             The following terms as used in this Note shall have the following
meanings:


(i)           The term “Debt” shall mean all principal, interest, additional
interest and other sums of any nature whatsoever which may or shall become due
to the Payee in accordance with the provisions of this Note, the Mortgage or
Other Security Documents.


(ii)           The term “Loan” shall mean the loan in the principal sum of
$6,000,000.00 made by the Payee to the Maker which is evidenced by this Note and
secured by the Mortgage and the Other Security Documents.


(iii)           The term “Maker” shall mean CVD Equipment Corporation.


(iv)           The term “Mortgage” shall mean that certain Amended and
Restated Fee and Leasehold Mortgage dated the date hereof in the principal sum
of $6,000,000.00 given by The Town of Islip Industrial Development Agency (the
“Agency”) and Maker to the Payee covering the fee estate of the Agency and the
leasehold estate of the Maker in certain premises located at 355 South
Technology Drive, Central Islip, New York in the County of Suffolk which is more
particularly described therein, and intended to be duly recorded in said county.


(v)           The term “Note” shall mean this Amended and Restated Note.


(vi)           The term “Other Security Documents” shall mean all and any of the
documents, other than this Note or the Mortgage, now or hereafter executed by
the Maker or others, and by or in favor of the Payee, which wholly or partially
secure or guarantee payment of this Note, or which otherwise pertain to the
Loan, including but not limited to the Guaranty executed by each of the
Guarantors (as defined in the Mortgage) on the date hereof.


(vii)           The term “Payee” shall mean HSBC Bank USA, National Association,
its successors and/or assigns.


(viii)           The term “Principal Balance” shall mean the outstanding
principal balance of this Note from time to time.


(ix)           The term “Interest Rate” as used herein shall mean the rate of
interest per annum in effect from time to time as set forth on the Interest Rate
Election Rider attached hereto and made a part hereof.
 
 
3

--------------------------------------------------------------------------------

 


Notwithstanding anything herein to the contrary, in the event, for any reason,
the Maker or any Guarantor (as defined in the Mortgage) does not maintain its
primary operating account with the Payee (its successors and/or assigns),
including its cash management services, the interest rate shall automatically,
and without notice to Maker, increase by one (1%) percent.


2.           In the event that any change in applicable law or regulation, or in
the interpretation thereof by any governmental authority charged with the
administration thereof, shall impose on or deem applicable to the Payee any
reserve requirements against this Note or impose upon the Payee any other costs
or assessments, the Maker shall pay to the Payee on demand an amount sufficient
to compensate the Payee for the additional cost resulting from the maintenance
or imposition of such reserves, costs or assessments.  A certificate as to any
additional amounts payable pursuant to this paragraph setting forth the basis
and method of determining such amounts shall be conclusive, absent manifest
error, as to the determination by the Payee set forth therein if made reasonably
and in good faith.  The Maker shall pay any amounts so certified to it by the
Payee within ten (10) days of receipt of any such certificate.


3.           This Note is secured by, among other things, the Mortgage,
encumbering, among other things, the property more particularly described in the
Mortgage, with all of the covenants, conditions and agreements of the Mortgage
being made a part hereof by this reference.


It is expressly agreed that, upon the failure of the Maker timely to make any
payment due hereunder following the passage of any applicable grace period or
upon the happening of any other “Event of Default” under the Mortgage, the
principal sum hereof, or so much thereof as may be outstanding, together with
accrued interest and all other expenses, payable by Maker under the Mortgage,
including, but not limited to, reasonable attorneys’ fees for legal services
incurred by the holder hereof in collecting or enforcing payment hereof, whether
or not suit is brought, and if suit is brought, then through all appellate
actions, shall immediately become due and payable at the option of the holder of
the Note, notwithstanding the Maturity Date set forth herein.  Upon the stated
or accelerated maturity of this Note, and following any default hereunder or
under the Mortgage which continues beyond any applicable grace period, the Maker
agrees that this Note shall bear interest at a per annum rate of 5% in excess of
the Prime Rate until the principal is fully paid or the default is cured.


4.           Notwithstanding anything to the contrary contained in this Note,
the rate of interest payable on this Note shall never exceed the maximum rate of
interest permitted under applicable law.  If at any time the rate of interest
otherwise prescribed herein shall exceed such maximum rate, and such prescribed
rate is thereafter below such maximum rate, the prescribed rate shall be
increased to the maximum rate for such period of time as is required so that the
total amount of interest received by the Payee is that which would have been
received by the Payee, except for the operation of the first sentence hereof.


5.            Should the indebtedness represented by this Note or any part
thereof be collected at law or in equity, or in bankruptcy, receivership or any
other court proceedings (whether at the trial or appellate level), or should
this Note be placed in the hands of attorneys for collection upon default, the
Maker agrees to pay, in addition to the principal, premium and interest due and
payable hereon, all costs of collection or attempting to collect this Note,
including reasonable attorneys’ fees and expenses.
 
 
4

--------------------------------------------------------------------------------

 


6.           Time is of the essence as to all dates set forth herein, provided,
however, that whenever any payment to be made under this Note shall be stated to
be due on a Saturday, Sunday or a public holiday or the equivalent for banks
generally under the laws of the State of New York (any other day being a
“Business Day”), such payment may be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest; provided, however, that the term “Business Day” shall
exclude any day on which dealings in dollar deposits are not carried on in the
London interbank eurodollar market and banks are not open for business in
London.


7.           It is hereby expressly agreed that the entire Debt shall become
immediately due and payable at the option of the Payee on the happening of any
default or event by which, under the terms of this Note, the Mortgage or the
Other Security Documents, the Debt may or shall become due and payable, and that
all of the terms, covenants and provisions contained in the Mortgage and the
Other Security Documents which are to be kept and performed by the Maker are
hereby made part of this Note to the same extent and with the same force and
effect as if they were fully set forth herein.


8.           If any installment of principal, interest, additional interest or
other sum payable under this Note is not paid within fifteen (15) days after the
date on which it is due, the Maker shall pay to the Payee, upon demand, an
amount equal to 5% of such unpaid installment as a late payment charge.


9.           In addition to any late payment charge which may be due under this
Note, if the Debt is declared immediately due and payable by the Payee pursuant
to the provisions of this Note, the Mortgage or the Other Security Documents, or
if the Debt is not paid in full on the Maturity Date, the Maker shall thereafter
pay interest on the Principal Balance from the date of such declaration or the
Maturity Date, as the case may be, until the date the Principal Balance is paid
in full at a rate per annum (calculated on the basis of actual number of days
elapsed divided by 360 days) equal to  5% in excess of the Prime Rate; provided,
however, that such interest rate shall in no event exceed the maximum interest
rate which the Maker may, by law, pay.

 
10.               From and after, the date that CVD acquires all of the
membership interests in FAE Holdings 411519R, LLC or assumes the obligations of
FAE Holdings 411519R, LLC hereunder pursuant to the terms of the Accommodation
Agreement, the Maker shall furnish to the Payee:


(a)           As soon as available and in any event within one hundred
twenty (120) days (or such earlier date as may be required by the SEC, from time
to time) of the end of the fiscal year of the Maker, (i) the audited
consolidated and consolidating financial statements of the Maker and its
Subsidiaries (as defined below) which shall include the consolidated and
consolidating balance sheet of the Maker and its Subsidiaries as of the end of
such fiscal year, together with the consolidated and consolidating statements of
income, cash flow and retained earnings for the Maker and its Subsidiaries for
such fiscal year and as of the end of and for the prior fiscal year, all
prepared in accordance with generally accepted accounting principles
consistently applied and setting forth in each case in comparative form the
respective figures for the previous fiscal year end, and accompanied by an
opinion thereon of independent certified public accountants of recognized
standing selected by the Maker and satisfactory to the Payee (the “Auditor”)
which opinion shall not include a going concern explanatory paragraph, or a
qualification or exception as to the scope of the audit and (ii) Form 10 K for
such fiscal year as filed with the SEC;
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           as soon as available and in any event within sixty (60) days (or
such earlier date as may be required by the SEC, from time to time) after the
end of each of the first, second and third quarterly period of each fiscal year
of the Maker, a copy of (i) the unaudited consolidated and consolidating
financial statements of the Maker and its Subsidiaries, which shall include the
unaudited consolidated and consolidating balance sheet of the Maker and its
Subsidiaries as of the end of each such quarter, together with the consolidated
and consolidating statements of income, cash flow and retained earnings of the
Maker and its Subsidiaries for each such quarter and for the period commencing
at the end of the previous fiscal year and ending with the end of such quarter,
all in reasonable detail stating in comparative form the respective figures for
the corresponding date and period in the previous fiscal year, all prepared by
or under the supervision of the Chief Financial Officer of the Maker in
accordance with generally accepted accounting principles applied on a consistent
basis and (ii) Form 10 Q for such fiscal quarter as filed with the SEC;

 
(c)           promptly, after filing thereof, copies of all regular and periodic
financial information, proxy materials and other information and reports which
the Maker or any of its Subsidiaries shall file with the SEC;


(d)           promptly after submission to any government or regulatory agency,
all documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which would not reasonably be expected to result in any adverse
action to be taken by such agency; and


(e)           promptly, from time to time, such other information regarding the
operations, business affairs and condition, financial or otherwise, of the Maker
or any of its Subsidiaries as the Payee may reasonably request.

 
(f)           As used herein, the term “Subsidiaries” shall mean with respect to
any entity or person, any corporation, association or other business entity more
than 50% of the voting stock or other ownership interest of which is at the time
owned or controlled, directly or indirectly, by such entity or person or one or
more of its Subsidiaries or a combination thereof.


11.           The Maker hereby waives presentment and demand for payment, notice
of dishonor, protest and notice of protest of this Note.  If any payment under
this Note is not made when due, the Maker agrees to pay all costs of collection
when incurred, including attorneys’ fees (which costs shall be added to the
amount due under this Note and shall be receivable therewith).  The Maker agrees
to perform and comply with each of the terms, covenants and provisions contained
in this Note, the Mortgage and the Other Security Documents on the part of the
Maker, or any other party thereto, to be observed or performed.  No release of
any security for the payment of this Note or extension of time for payment of
this Note, or any installment hereof, and no alteration, amendment or waiver of
any provision of this Note, the Mortgage or the Other Security Documents made by
agreement between the Payee and any other person or party, shall release,
discharge, modify, change or affect the liability of the Maker under this Note,
the Mortgage or the Other Security Documents.
 
 
6

--------------------------------------------------------------------------------

 


12.           This Note is subject to the express condition that at no time
shall the Maker be obligated or required to pay interest on the Principal
Balance at a rate which could subject the Payee to either civil or criminal
liability as a result of being in excess of the maximum rate which the Maker is
permitted by law to contract or agree to pay.  If, by the terms of this Note,
the Maker is at any time required or obligated to pay interest on the Principal
Balance at a rate in excess of such maximum rate, the rate of interest under
this Note shall be deemed to be immediately reduced to such maximum rate, and
interest payable hereunder shall be computed at such maximum rate, and the
portion of all prior interest payments in excess of such maximum rate shall be
applied and shall be deemed to have been payments in reduction of the Principal
Balance.


13.           If the Maker consists of more than one person or party, the
obligations and liabilities of each such person or party hereunder shall be
joint and several.


14.           This Note is secured by the Mortgage and the Other Security
Documents.


15.           This Note is and shall be deemed entered into in the State of
New York and shall be governed by and construed in accordance with the laws of
the State of New York, and no defense given or allowed by the laws of any state
or country shall be interposed in any action or proceeding hereon unless such
defense is either given or allowed by the laws of the State of New York.  The
Maker acknowledges and agrees that this Note is, and is intended to be, an
instrument for the payment of money only, as such phrase is used in §3213 of the
Civil Practice Law and Rules of the State of New York, and that the Maker has
been fully advised by its counsel of the Payee’s rights and remedies pursuant to
said §3213; and the Maker expressly waives any right, and hereby agrees not, to
assert that this Note is not such an instrument.


16.           This Note may only be modified, amended, changed or terminated by
an agreement in writing signed by the Payee and the Maker.  No waiver of any
term, covenant or provision of this Note shall be effective unless given in
writing by the Payee and, if so given by the Payee, shall only be effective in
the specific instance in which given.


17.           The Maker acknowledges that this Note and the Maker’s obligations
under this Note are and shall at all times continue to be absolute and
unconditional in all respects, and shall at all times be valid and enforceable
irrespective of any other agreements or circumstances of any nature whatsoever
which might otherwise constitute a defense to this Note and the obligations of
the Maker under this Note or the obligations of any other person or party
relating to this Note or the obligations of the Maker hereunder or otherwise
with respect to the Loan.


18.           This Note sets forth the entire agreement and understanding of the
Payee and the Maker, and the Maker absolutely, unconditionally and irrevocably
waives any and all right to assert any defense, setoff, counterclaim or
crossclaim of any nature whatsoever with respect to this Note or the obligations
of the Maker under this Note or the obligations of any other person or party
relating to this Note or the obligations of the Maker hereunder or otherwise
with respect to the Loan in any action or proceeding brought by the Payee to
collect the Debt, or any portion thereof, or to enforce, foreclose and realize
upon the liens and security interests created by the Mortgage and the Other
Security Documents.  The Maker acknowledges that no oral or other agreements,
understandings, representations or warranties exist with respect to this Note or
with respect to the obligations of the Maker under this Note, except those
specifically set forth in this Note.
 
 
7

--------------------------------------------------------------------------------

 


19.           No delay on the part of the Payee in exercising any right or
remedy under this Note, the Mortgage or the Other Security Documents, or failure
to exercise the same, shall operate as a waiver in whole or in part of any such
right or remedy.  No notice to or demand on the Maker shall be deemed to be a
waiver of the obligation of the Maker or of the right of the Payee to take
further action without further notice or demand as provided in this Note, the
Mortgage and Other Security Documents.


20.           The Maker agrees to submit to personal jurisdiction in the State
of New York in any action or proceeding arising out of this Note, and, in
furtherance of such agreement, the Maker hereby agrees and consents that,
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over the Maker in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in New York and that any process
or notice of motion or other application to any such court in connection with
any such action or proceeding may be served upon the Maker by registered or
certified mail to or by personal service at the last known address of the Maker,
whether such address be within or without the jurisdiction of any such court.


21.           The Maker (and the undersigned representative of the Maker, if
any) represents that the Maker has full power, authority and legal right to
execute and deliver this Note and that the debt hereunder constitutes a valid
and binding obligation of the Maker.


22.           Whenever used, the singular number shall include the plural, the
plural the singular, and the words “Payee” and “Maker” shall include their
respective successors and assigns; provided, however, that the Maker shall in no
event or under any circumstance have the right, without obtaining the prior
written consent of the Payee, to assign or transfer its obligations under this
Note, the Mortgage or the Other Security Documents, in whole or in part, to any
other person, party or entity.


23.           Any notice, demand or request relating to any matter set forth
herein shall be delivered in accordance with the provisions of Section 5.2 of
the Mortgage.


24.           The Maker hereby irrevocably and unconditionally waives, any and
all right to trial by jury in any action, suit or counterclaim arising in
connection with, out of or otherwise relating to the Loan, this Note, the
Mortgage or the Other Security Documents.


25.           The general credit of FAE Holdings 411519R, LLC is not obligated
or available for the payment of the Debt.  The Payee will not look to FAE
Holdings 411519R, LLC or any principal, member, director, officer or employee of
FAE Holdings 411519R, LLC with respect to the Debt or any covenant, stipulation,
promise, agreement or obligation contained herein.  In enforcing its rights and
remedies under this Note, the Payee will look solely to the Premises and/or to
the Guarantors (as defined in the Mortgage) for the payment of the Debt and for
the performance of the provisions hereof.  The Payee will not seek a deficiency
or other money judgment against FAE Holdings 411519R, LLC or any principal,
member, director, officer or employee of FAE Holdings 411519R, LLC, and will not
institute any separate action against FAE Holdings 411519R, LLC by reason of any
default that may occur in the performance of any of the terms and conditions of
this Note or the Other Security Documents.  This agreement on the part of the
Payee shall not be construed in any way so as to affect or impair the lien of
the Mortgage or the Payee’s right to foreclose under the terms of the Mortgage
as provided by law or construed in any way so as to limit or restrict any of the
rights or remedies of the Payee in any foreclosure proceedings or other
enforcement of payment of the Debt out of and from the security given therefor,
including, without limitation, any Guaranty (as defined in the Mortgage).  THE
PROVISIONS OF THIS PARAGRAPH 25 SHALL BE APPLICABLE ONLY UNTIL, AND SHALL BE
DEEMED DELETED FROM THIS NOTE AND OF NO FURTHER FORCE OR EFFECT FROM AND AFTER,
THE DATE THAT CVD EQUIPMENT CORPORATION ACQUIRES ALL OF THE MEMBERSHIP INTERESTS
IN FAE HOLDINGS 411519R, LLC OR ASSUMES THE OBLIGATIONS OF FAE HOLDINGS 411519R,
LLC  UNDER THE LEASE AGREEMENT, THIS NOTE, THE MORTGAGE AND THE OTHER SECURITY
DOCUMENTS PURSUANT TO THE TERMS OF THE ACCOMMODATION AGREEMENT OR OTHERWISE.


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Maker and Payee have duly executed this Note on the day and
year first above written.






 
FAE HOLDINGS 411519R, LLC
 


By:           /s/ Mark Bullock
Name:  Mark Bullock
Title:    Authorized Person of Manager






HSBC BANK USA, NATIONAL ASSOCIATION




By:           /s/ Robert Caruana
Name:      Robert Caruana
Title:        VP HSBC
 
 
9

--------------------------------------------------------------------------------

 
 
STATE OF NEW YORK                      )
) ss.:
COUNTY OF                                         )


On the 15th day of March in the year 2012 before me, the undersigned, personally
appeared Robert Caruana  personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument, and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.


/s/ Caren Rio Gouskos
Notary Public








STATE OF NEW YORK                      )
) ss.:
COUNTY OF                                         )


On the _____ day of March in the year 2012 before me, the undersigned,
personally appeared ______________  personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument, and acknowledged to me that he executed the same in
his capacity, and that by his signature on the instrument, the individual, or
the person upon behalf of which the individual acted, executed the instrument.


________________________________________
Notary Public


 
[UNIFORM OUT OF STATE ACKNOWLEDGMENT, IF APPLICABLE]


STATE OF Utah
)
     
)
SS:
 
COUNTY OF Salt Lake
)
   





On the 14 day of March in the year 2012 before me, the undersigned, personally
appeared Mark Bullock, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument, and
that such individual made such appearance before the undersigned in the City of
Salt Lake, State of Utah.


/s/ Coty E. Romero
Notary Public


 
10

--------------------------------------------------------------------------------

 
 
INTEREST RATE ELECTION RIDER
1.           INTEREST RATE(S); PAYMENTS AND PREPAYMENTS.
 
1.1           Interest Rates.  So long as no Event of Default shall have
occurred and be continuing, and subject to the other terms of this Note, the
outstanding principal balance shall bear interest at a rate per annum for the
Interest Periods (as hereinafter defined) which the Maker selects in accordance
with this paragraph and the other provisions of this Note equal to:  (a) One and
and Three-Quarters Percent (1.75%) above the LIBOR Rate (as hereinafter defined)
for Interest Periods of 30, 90 or 180 days, but not longer than the remainder of
the term of this Note (a "LIBOR Advance"); or (b) a variable rate (the “Variable
Rate”) equal to One-Half (0.50%) below the Payee’s Prime Rate (as hereinafter
defined) (a “Variable Rate Advance”) (a LIBOR Advance and a Variable Rate
Advance may be collectively referred to as an “Advance”).
 
1.2           Rate Selection.  When the Maker desires to select an interest
rate, the Maker shall give the Payee prior notice in a form satisfactory to the
Payee specifying the effective date thereof (which shall be a Banking Day (as
hereinafter defined), the type of interest rate, the amount to which the
interest rate shall apply and the duration of the first Interest Period
therefor.  With respect to a LIBOR Advance, such notice shall be given three (3)
days prior to the conversion date, which shall be the first Banking Day
following the expiration of the then applicable Interest Period.  Any such
notice shall be irrevocable and shall be subject to other terms and conditions
set forth in this Note.  If the Payee does not receive timely notice of a
requested LIBOR Advance, the Maker shall, at the Payee's discretion, be deemed
to have selected a Variable Rate Advance.  Each LIBOR Advance may only be
requested in minimum amounts of $500,000 and each Variable Advance may only be
requested in minimum amounts of $100,000, and in either case in increments of
One Hundred Thousand Dollars ($100,000.00).  When each interest rate is
selected, the Payee shall record on the books and records of the Payee an
appropriate notation evidencing such selection, each repayment on account of the
principal thereof and the amount of interest paid, and the Maker authorizes the
Payee to maintain such records and make such notations and agrees that the
amount shown on the books and records as outstanding from time to time shall
constitute the amount owing to the Payee pursuant to this Note, absent manifest
error.
 
1.3           Payment of Interest.  Interest on all amounts outstanding (except
for LIBOR Advances) shall be payable monthly in arrears on the 1st day of each
month commencing the month following the date of this Note, and continuing
thereafter on the same day of each succeeding month until the principal balance
shall be paid in full.  Interest on all LIBOR Advances shall be payable, in
arrears, on the first Banking Day following the expiration of the applicable
Interest Period or, at the Payee’s option, on the 1st day of each month
commencing the month following the date of this Note and on the day LIBOR
advances are paid in full.
 
1.4           Interest Periods.  Each Interest Period for a Variable Rate
Advance or a LIBOR Advance shall commence on the date selected and shall end on
the date the Maker shall elect (except that each Interest Period for a LIBOR
Advance shall be 30, 90 or 180 days), in each case as set forth in Paragraph 1.1
hereof; provided, however, that (a) any Interest Period for a LIBOR Advance that
would otherwise end on a day which is not a Banking Day shall be extended to the
next Banking Day and (b) any Interest Period that would otherwise extend beyond
the Maturity Date shall end on the Maturity Date.  There shall be no more than
five (5) Interest Periods outstanding at any one time.
 
 
11

--------------------------------------------------------------------------------

 
 
1.5           Conversion of Outstanding Amounts.  So long as no Event of Default
shall have occurred and be continuing, the Maker may (a) on any Banking Day,
convert any outstanding Variable Rate Advance to a LIBOR Advance in the same
aggregate principal amount, (b) on the date which is three Business Days prior
to the last day of the then current Interest Period applicable to a LIBOR
Advance, convert such LIBOR Advance to a Variable Rate Advance in the same
aggregate principal amount or select a new Interest Period for such LIBOR
Advance.  If the Maker desires to convert an advance as set forth in the prior
sentence, it shall give the Payee prior notice in a form satisfactory to the
Payee, specifying the date of such conversion, the amount to be converted and if
the conversion is to a LIBOR Advance, the duration of the Interest Period.
 
1.6           End of Interest Period.  Subject to all of the terms and
conditions applicable to a request that a new interest rate selected be a LIBOR
Advance, the Maker may elect to continue a LIBOR Advance as of the last day of
the applicable Interest Period to a new LIBOR Advance.  If the Maker fails to
notify the Payee of the Interest Period for a subsequent LIBOR Advance prior to
the last day of the then current Interest Period, then, at the Payee's
discretion, such outstanding LIBOR Advance shall become a Variable Rate Advance
at the end of the current Interest Period for such outstanding LIBOR Advance and
shall accrue interest in accordance with the provisions regarding Variable Rate
Advances described herein.
 
1.7           Basis for Determining LIBOR Inadequate or Unfair.  In the event
that the Payee shall determine that by reason of circumstances affecting the
interbank Eurodollar market, adequate and reasonable means do not exist for
determining the LIBOR Rate, or Eurodollar deposits in the relevant amount and
for the relevant maturity are not available to the Payee in the interbank
Eurodollar market, with respect to a proposed LIBOR Advance or a proposed
conversion of any Variable Rate Advance to a LIBOR Advance, the Payee shall give
the Maker prompt notice of such determination.  If such notice is given,
then:  (a) any requested LIBOR Advance shall be made as a Variable Rate Advance;
(b) any advance which was to have been converted to a LIBOR Advance shall be
continued as a Variable Rate Advance; and (c) any outstanding LIBOR Advance
shall be converted to a Variable Rate Advance on the last Banking Day of the
then current Interest Period for such LIBOR Advance.  Until such notice has been
withdrawn, the Payee shall have no obligation to make LIBOR Advances or maintain
outstanding LIBOR Advances and the Maker shall not have the right to request
LIBOR Advances or convert advances to LIBOR Advances.
 
1.8           Illegality of LIBOR Rate.  Notwithstanding any other provision of
this Note, if, after the date of this Note, any applicable law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, shall make it unlawful for the Payee to make or maintain
any LIBOR Advance, the obligation of the Payee hereunder to make or maintain
such LIBOR Advance shall forthwith be suspended for the duration of such
illegality and the Maker shall, if any such LIBOR Advance is outstanding,
promptly upon request from the Payee, prepay such LIBOR Advance or convert such
LIBOR Advance to a Variable Rate Advance.  If any such payment is made on a day
that is not the last Banking Day of the then current Interest Period applicable
to such advance, the Maker shall pay the Payee, upon the Payee's request, any
amount required under Paragraph 2.10 of this Note.
 
1.9           Termination of Pricing Option.  After the occurrence of an Event
of Default, the Maker’s right to select pricing options, if applicable, shall
cease, and, if the Maker would, but for the application of the preceding clause,
have had the right to elect among interest rate options, notwithstanding
anything to the contrary in this Note, interest shall accrue at a rate per annum
equal to 5.0% plus the Prime Rate.
 
 
12

--------------------------------------------------------------------------------

 
 
1.10           Optional Prepayment.
 
 
(a)
The Maker has the right to pay before due the unpaid balance of any Variable
Rate Advance or any part thereof (in multiples of $100,000) without penalty or
premium, but with accrued interest on the principal being prepaid to the date of
such repayment.

 
 
(b)
At its option and upon prior written notice to the Payee, the Maker may prepay
any LIBOR Advance in whole or in part (in multiples of $250,000) from time to
time without premium or penalty but with accrued interest on the principal being
prepaid to the date of such repayment; provided, however, that such LIBOR
Advance may only be prepaid on the last Banking Day of the then current Interest
Period applicable thereto.

 
 
(c)
In the event that any prepayment of a LIBOR Advance is required or permitted on
a date other than the last Banking Day of the then current Interest Period
applicable thereto, then so long as this Note has not become due and payable in
accordance with its terms, the Maker shall have the right to prepay such LIBOR
Advance in whole (but not in part), provided that the Maker shall pay to the
Payee concurrently with such prepayment a Yield Maintenance Fee in an amount
computed as follows:  The current rate for United States Treasury securities
(bills on a discounted basis shall be converted to a bond equivalent) with a
maturity date closest to the maturity date of the term chosen pursuant to the
Interest Period as to which the prepayment is made, shall be subtracted from the
"cost of funds" component of the LIBOR Advance in effect at the time of
prepayment.  If the result is zero or a negative number, there shall be no Yield
Maintenance Fee payable.  If the result is a positive number, then the resulting
percentage shall be multiplied by the amount of the principal balance being
prepaid.  The resulting amount shall be divided by 360 and multiplied by the
number of days remaining in the term chosen pursuant to the Interest Period as
to which the prepayment is made.  Said amount shall be reduced to present value
calculated by using the number of days remaining in the designated term and
using the above-referenced United States Treasury security rate and the number
of days remaining in the designated term chosen pursuant to the Interest Period
as to which the prepayment is made.  The resulting amount shall be the Yield
Maintenance Fee due to the Payee upon prepayment of the LIBOR Advance.  If this
Note shall become due and payable for any reason, then any Yield Maintenance Fee
with respect to the Note shall become due and payable in the same manner as
though the Maker had exercised its right of prepayment.  The Maker recognizes
that the Payee will incur substantial additional costs and expenses including
loss of yield and anticipated profitability in the event of prepayment of all or
part of this Note and that the Yield Maintenance Fee compensates the Payee for
such costs and expenses.  The Maker acknowledges that the Yield Maintenance Fee
is bargained-for consideration and not a penalty.

 
 
(d)
All prepayments of any LIBOR Advance shall be applied first to fees and expenses
then due hereunder, then to interest on the unpaid principal balance accrued to
the date of prepayment and last to the principal balance then due hereunder.

 
 
(e)
[Intentionally Omitted.]

 
 
13

--------------------------------------------------------------------------------

 
 
2.           DEFINITIONS.
 
2.1           Definitions.  The following definitions are applicable to this
Interest Rate Election Rider:
 
 
(a)
"Banking Day" shall mean with respect to LIBOR Advances, a London Banking Day
and with respect to all other advances, any day other than a day on which
commercial banks in New York are required or permitted by law to close.

 
 
(b)
"Interest Period" shall mean a duration of, (i) with respect to any LIBOR
Advance, a 30, 90 or 180 day period and (ii) with respect to any Variable Rate
Advance, the period of duration, if any, selected by the Maker pursuant to
Paragraph 1.1 respecting such advance.  No Interest Period shall extend beyond
the Maturity Date or earlier  termination of this Note.

 
 
(c)
"LIBOR Advance" shall have the meaning set forth in Paragraph 1.1 above.

 
 
(d)
"LIBOR Rate" shall mean the rate of interest (rounded upwards if necessary to
the next 100th of one percent) determined by the Payee to be the prevailing rate
per annum at which deposits in United States dollars for an applicable period,
determined by the Payee in its sole discretion, are offered to the Payee by
first class banks in the London Interbank Market in which the Payee regularly
participates at any such time, or, in the discretion of the Payee, the base,
reference or other rate then designated by the Payee for general commercial loan
reference purposes, it being understood that such rate is a reference rate, not
necessarily the lowest, established from time to time, which serves as the basis
upon which effective interest rates are calculated for loans making reference
thereto.

 
 
(e)
"London Banking Day" shall mean with respect to LIBOR Advances, any day on which
commercial banks are open for international business (including dealings in U.S.
Dollar ($) deposits) in London, England and New York.

 
 
(f)
“Prime Rate” shall mean the rate per annum publicly announced by the Payee from
time to time as its prime rate in effect at its principal office, each change in
the Prime Rate shall be effective on the date such change is announced to become
effective.

 
 
(g)
"Variable Rate Advance" shall have the meaning set forth in Paragraph 1.1 above.

 
2.2           Other Terms.  Terms set forth in this Note which are defined in
the Note shall have the meanings set forth in the Note.
 
 
14

--------------------------------------------------------------------------------

 


SCHEDULE A


Existing Mortgage





Mortgage dated 6/16/2006 granted by SJA Industries LLC and Town of Islip
Industrial Development Agency to Sun Life Assurance Company of Canada, in the
original principal amount of $9,150,000.00, recorded in the Clerk’s Office for
Suffolk County (the “Clerk’s Office”) on 6/26/2006 in Liber 21324, Page 658.


Assignment of Mortgage dated 12/29/2009 from Sun Life Assurance Company of
Canada to SL Investment PAR Holdings 2008-1, LLC, recorded in the Clerk’s Office
on 1/22/2010 in Liber 21910, Page 303.


Assignment of Mortgage dated 3/___/2012 from SL Investment PAR Holdings 2008-1,
LLC to HSB Bank USA, National Association, to be recorded in the Clerk’s Office.

 
15